EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT AND
JOINT ESCROW INSTRUCTIONS

By and Between

SP REVERCHON PROPERTIES, LP

(“Seller”)

and

TRIPLE NET PROPERTIES, LLC

1

(“Buyer”)
TABLE OF CONTENTS

Page

                          1.   Sale and Purchase
    1   2.   Purchase Price
    1  
 
    2.1     Deposit ..........................................
    1   
 
    2.2     Cash at Closing ..................................
    2    3.   Conditions Precedent to Buyer’s Obligations
    2  
 
    3.1     Performance ......................................
    2   
 
    3.2     Documents ........................................
    2   
 
    3.3     Inspection Period: Access ........................
    2   
 
    3.4     Title ............................................
    3   
 
    3.5     Estoppel Certificates ............................
    3   
 
    3.6     Seller’s Representations .........................
    3    4.   Buyer’s Representations
    4   5.   Condition Precedent to Seller’s Obligations
    4   6.   Closing; Deliveries
    4   7.   Apportionments, Taxes, Expenses
    6  
 
    7.1     Apportionments ...................................
    6   
 
    7.2     Expenses .........................................
    6    8.   Damage or Destruction, Condemnation Insurance
    6  
 
    8.1     Condemnation .....................................
    7   
 
    8.2     Damage and Destruction ...........................
    7    9.   Liquidated Damages
    7   10.   Buyer’s Remedies
    7  
11.
  Notices ...............
            7   
12.
  Brokers ...............
            8    13.   Escrow Agent
    8  
14.
  Escrow ................
            9   
 
    14.1     Opening ..........................................
    9   
 
    14.2     Disbursements and Other Actions by Escrow Agent ..
    9    15.   Ongoing Operations
    10  
 
    15.1     Maintenance of Real Property .....................
    10  
 
    15.2     Contracts/Leases .................................
    10  

2

Page

                          16.   Property Conveyed “As-Is”
    11  
 
    16.2     Sale “As Is” ........................
    11  
 
    16.3     Parties Represented by Counsel. .....
    12  
 
    16.4     Buyer’s Release of Seller. ..........
    12  
 
    16.5     Buyer’s Waiver of Objections. .......
    12  
 
    16.6     Hazardous Substances Defined. .......
    13  
 
    16.7     Non-Release .........................
    13   17.   Miscellaneous
    13  
 
    17.1     Assignability .......................
    13  
 
    17.2     ERISA Matters .......................
    13  
 
    17.3     Governing Law; Parties in Interest ..
    13  
 
    17.4     Limitation on Sellers’ Liability ....
    13  
 
    17.5     Recording ...........................
    13  
 
    17.6     Time of the Essence .................
    13  
 
    17.7     Headings ............................
    13  
 
    17.8     Counterparts ........................
    14  
 
    17.9     Exhibits ............................
    14  
 
    17.10     Entire Agreement; Amendments ........
    14  
 
    17.11     Professional Fees ...................
    14  
 
    17.12     Confidentiality .....................
    14  

3

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

This PURCHASE AND SALE AGREEMENT AND JOINT ESCROW

INSTRUCTIONS (“Agreement”) is made as of the 21st day of October, 2005, by and
between SP REVERCHON PROPERTIES, LP, a Delaware limited partnership (“Seller”)
and TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company (“Buyer”).

BACKGROUND

I. Seller is the owner of the following real and personal property:

A. The office building project which consists of:

(1) all that certain real property located at 3500 Maple, Dallas, Texas, more
particularly described in Exhibit “A” hereto, together with the land and all
rights, interests, benefits, privileges, easements, tenements, hereditaments and
appurtenances thereon or in any way appertaining thereto (collectively, the
“Land”).

(2) the building (the “Building”) comprising approximately 376,710 rentable
square feet, situated on the Land, together with all improvements appurtenant
thereto and the Land and the Building being hereinafter collectively referred to
as the “Real Property”;

(3) all tenant leases and other occupancy agreements of any portion of the
Property (the “Leases”);

(4) all assignable Approved Service Contracts (as hereinafter defined) for the
Property;

(5) all fixtures, furniture, appliances, building supplies, equipment,
machinery, inventory and other tangible items of personal property owned by
Seller and presently affixed to, attached to, placed or situated upon the
Property and used in connection with the ownership, operation and occupancy of
the Real Property (“Personal Property”). The Personal Property does not include
any items of personal property leased to Seller or otherwise owned by third
parties; and

(6) all assignable and intangible personal property, if any, now or through the
date of Closing, owned by Seller and arising out of or in connection with
Seller’s ownership of the Real Property and the Personal Property, including all
licenses, permits and certificates of occupancy issued by governmental
authorities relating to the use, maintenance, occupancy and/or operation of the
Real Property and Personal Property, all plans, specifications and drawings
relating to the construction of the Buildings, and all warranties and guarantees
with respect to the Real Property and the Personal Property (the “Intangible
Property”).

The Land, the Building, the Real Property, the Leases, the assignable Approved
Service Contracts, the Personal Property and the Intangible Property may be
collectively referred to herein as the “Property”.

TERMS AND CONDITIONS

In consideration of the mutual covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree:

1. Sale and Purchase. Seller hereby agrees to sell, transfer and convey the
Property to Buyer, and Buyer hereby agrees to purchase and accept the Property
from Seller, for the purchase price and on and subject to the other terms and
conditions set forth in this Agreement.

2. Purchase Price. The purchase price for the Property (the “Purchase Price”)
shall be Sixty Seven Million Dollars U.S. ($67,000,000.00) which, subject to the
terms and conditions hereinafter set forth, shall be paid to Seller by Buyer as
follows:

2.1 Deposit. Within one (1) business day after the execution of this Agreement,
Buyer shall deliver to the Escrow Agent cash in the amount of Seven Hundred
Fifty Thousand Dollars U.S. (U.S. $750,000.00) (the “Initial Deposit”) by wire
transfer. Immediately upon receipt of the Initial Deposit Escrow Agent shall pay
over the Initial Deposit to Seller. The Initial Deposit shall be nonrefundable
except in the event of a default by Seller hereunder which results in the
termination of this Agreement prior to Closing, or in the event of a casualty or
condemnation event which results in the termination of this Agreement prior to
Closing, in which case the Deposit, without interest, shall be refunded by
Seller to Buyer. If this Agreement is not terminated for any reason, then on the
business day after the expiration of the Inspection Period (as hereinafter
defined), Buyer shall deposit with Escrow Agent additional cash in the amount of
Two Hundred Fifty Thousand Dollars U.S. (U.S. $250,000.00) (the “Second
Deposit”) by wire transfer. As hereinafter used, the term “Deposit” shall mean
the Initial Deposit and the Second Deposit. The Second Deposit with Escrow Agent
shall be placed in an interest-bearing account and all interest accrued thereon
shall increase and become a part of the Deposit. From and after the expiration
of the Inspection Period (as hereinafter defined), the Deposit (including the
Second Deposit) shall be nonrefundable except in the event of a default by
Seller hereunder or except as otherwise provided herein. On the Closing (as
hereinafter defined), the Deposit shall be applied toward the payment of the
Purchase Price. Notwithstanding anything to the contrary contained in this
Agreement if this Agreement is terminated and Buyer is entitled to the return of
the Earnest Money, then the sum of One Hundred and No/100 Dollars ($100.00) (the
“Independent Consideration”) shall be paid to Seller from the Earnest Money,
which amount Seller and Buyer have bargained for and agreed to as independent
and sufficient consideration for Seller’s execution and delivery of this
Agreement. The Independent Consideration is non-refundable and in addition to
any other payment or deposit required by this Agreement, and Seller shall retain
the Independent Consideration notwithstanding any other provision of this
Agreement to the contrary.

2.2 Cash at Closing. Not later than 11 a.m. (Pacific Time) on the Closing Date
(provided that Buyer shall not be in default hereunder for failure to timely
deliver the balance of the Purchase Price if Buyer has acted diligently), Buyer
shall deliver to Escrow Agent cash in an amount of the balance of the Purchase
Price (less the amount of the Credit against the Purchase Price set forth in
Section 6.3.1 hereof) plus the costs, expenses and prorations required to be
paid by Buyer hereunder.

3. Conditions Precedent to Buyer’s Obligations. All of Buyer’s obligations
hereunder are expressly conditioned on the satisfaction at or before the time of
Closing hereunder, or at or before such earlier time as may be expressly stated
below, of each of the following conditions (any one or more of which may be
waived in writing in whole or in part by Buyer, at Buyer’s option):

3.1 Performance. Seller shall have performed, observed and complied with all
covenants, agreements and conditions required by this Agreement to be performed,
observed and complied with on its part prior to or as of the Closing hereunder.

3.2 Documents. Seller shall immediately make available to Buyer copies of all
documents in Seller’s actual possession or under Seller’s control which are
listed on Exhibit H attached hereto (collectively, the “Contracts”). Prior to
the expiration of the Inspection Period (as defined below), Buyer shall notify
Seller and list those service contracts which Buyer desires to assume as of the
Closing (the “Approved Service Contracts”). Seller shall terminate any service
contracts which are not Approved Service Contracts, at Seller’s cost and
expense. The parties stipulate that any contract for property management
services is not an Approved Service Contract, and shall be terminated prior to
Closing at Seller’s sole cost.

3.3 Inspection Period: Access.

3.3.1 During the Inspection Period, Buyer, its agents and representatives, shall
be entitled to review all zoning and other land use matters relating to the
Property and to enter upon the Property (as coordinated through Seller’s
property manager), upon reasonable prior notice to Seller, to (i) perform
inspections, and tests of the Property, including surveys, Phase I environmental
studies, examinations and tests of all structural and mechanical systems within
the Building, so long as the tenants’ occupancy of the Property is not disturbed
and so long as such entry into tenant-occupied areas is done in accordance with
the terms of such tenant lease and (ii) conduct Tenant interviews provided
however Seller shall have the right to be present at all such interviews.
Notwithstanding the foregoing, if Buyer wishes to engage in a Phase II
environmental study or any other environmental or other testing or sampling of
any kind with respect to soils or groundwater or other studies which would
require test boring of or other intrusions into the Property or the Building or
which testing would otherwise damage or disturb any portion of the Property or
Building, Buyer shall obtain Seller’s prior written consent thereto, which
consent may be withheld in Seller’s sole discretion. To the extent Seller
approves any such testing, Buyer shall be responsible for, and shall dispose of,
all such test samples in accordance with applicable law at no cost or liability
to Seller. Buyer shall repair any damage to the Property caused by any such
tests, investigations or studies and indemnify Seller from any and all
liabilities, claims, costs and expenses resulting therefrom and from Buyer’s
entry upon the Property. The foregoing indemnification shall survive Closing or
the termination of this Agreement. If Buyer elects not to proceed with Closing
after its inspection of the Property, the Deposit shall be retained by Seller.

3.3.2 The term “Inspection Period”, as used herein, shall mean the period
commencing on the Date of this Agreement and continuing thereafter until 5:00
p.m. Pacific Time on the date that is 21 days after the date hereof.

3.4 Title. Seller shall deliver to Buyer immediately after the date hereof a
current Commitment for Title Insurance with respect to the Property issued by
Commonwealth Land Title Insurance Company whose address is Attention: Donald R.
Hallman, Senior Vice President, 888 West Sixth Street, 4th Floor, Los Angeles,
CA 90017 (the “Title Company”), with copies of all instruments listed as
exceptions to title therein (collectively, the “Title Documents”). Seller shall
deliver within three (3) business days at Seller’s sole cost and expense the
survey of the Property which Seller obtained when Seller acquired the Property
(the “Survey”). Buyer may elect to have the Survey updated, at Buyer’s expense,
in which case Buyer shall deliver a copy of the updated Survey to Seller. Buyer
shall have until the date which is 14 days after the date that Seller delivers
to Buyer all of the Title Documents and the Survey (the “Title Period”) to
examine the Title Documents and the Survey. If Buyer reasonably objects to any
matters disclosed in the Title Documents or Survey, Buyer shall, within the
Title Period, notify Seller in writing (“Buyer’s Notice”), specifying any
reasonably objectionable matters. Seller shall use commercially reasonable
efforts to cure any such reasonably objectionable matters, or may arrange for
title insurance to cover any objectionable matter. The Closing Date shall be
extended, if necessary, in order for Seller to cure such objectionable matters,
using reasonable diligence. If such cure cannot be accomplished within thirty
(30) days after the originally scheduled Closing Date, this Agreement shall
terminate and the Deposit shall be retained by Seller. Buyer shall, at its sole
cost and expense, obtain any endorsements required by Buyer. Seller shall pay
for standard title insurance, provided that Buyer pays for the cost of such
endorsements, except for any endorsement ordered by Seller to cover any matter
affecting title which is the obligation of Seller, which endorsement, if any,
shall be paid for by Seller. On the Closing, the Title Company shall issue to
Buyer a title policy with such endorsements as described above (the “Title
Policy”).

3.5 Estoppel Certificates. Seller shall make a commercially reasonable effort to
provide, not later than five (5) days prior to the Closing Date, that Buyer
shall receive an estoppel certificate (each, an “Estoppel Certificate”) in the
form requested by Buyer from each tenant at the Property. Seller will deliver to
tenants a proposed Subordination, Non-Disturbance and Attornment Agreement
(“SNDA”) prepared by Buyer, and will make a commercially reasonable effort to
obtain an executed SNDA from each tenant. Seller agrees to deliver to Buyer any
SNDA received by Seller as soon as reasonably possible after receipt of such. It
shall not be a condition to Closing that any tenant execute and deliver an
Estoppel Certificate or the SNDA.

3.6 Seller’s Representations. Seller hereby covenants, represents and warrants
to Buyer the following, all of which shall be true and accurate as of the date
of Closing and the truth and accuracy which shall be a condition to Buyer’s
obligations hereunder:

3.6.1 Authority. Seller has the legal right, power and authority to enter into
this Agreement and to otherwise consummate the transaction contemplated hereby.
The parties executing this Agreement on behalf of Seller have the power and
authority to do so.

3.6.2 Organization. Seller is duly organized, validly existing and in

good standing under the laws of the State of Delaware and is qualified to do
business in the State of Texas.

3.6.3 Enforceability. This Agreement has been duly executed and

delivered by Seller and is the legal, valid and binding obligation of Seller and
is enforceable against Seller in accordance with its terms, except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights of creditors
generally and by general equitable principles (whether or not such
enforceability is considered in a proceeding at law or in equity).

3.6.4 Leases/Contracts. To Seller’s actual knowledge, (i) the Leases and
Contracts delivered to Buyer pursuant to this Agreement are true and correct
copies thereof and the Contracts shown on Exhibit “J” and the Leases shown on
Exhibit “I” are all of the Contracts and Leases at the Property, (ii) there are
no outstanding leasing commissions or unpaid tenant improvement costs for Leases
executed prior to the date hereof, except as shown on Exhibit “L” hereto,
entitled “Seller’s Lease Obligations”, and (iii) there is no free rent
obligation owed to any tenant except those tenants identified on the “Rent
Credit Schedule” attached hereto as

Exhibit “K”.

3.6.5 Litigation. Seller is not now a party to any litigation, arbitration or
other court proceeding, nor, to Seller’s actual knowledge, is any such
litigation, arbitration or other court proceeding threatened, in writing, which
materially adversely affects the Property or Seller’s right to sell the
Property.

3.6.6 Eminent Domain, Etc. Seller has received no written notice of any
condemnation, eminent domain or similar proceedings, pending or threatened, with
regard to the Property.

3.6.7 Violations. Seller has not received in the last twelve (12) months prior
to the date of this Agreement any written notices from any governmental agency
regarding the failure of the Property to comply with any codes, ordinances,
statutes or other laws applicable to the Property.

3.6.8 Employees. Seller does not have any employees in connection with the
Property.

3.6.9 No Options. Seller has not granted any options, rights of first refusal or
rights of first offer to any person to purchase or otherwise acquire an
ownership interest in the Property.

The term “to Seller’s actual knowledge”, as used in this Section 3.6, shall mean
the current actual, not constructive or imputed, knowledge of Michael E.
Burrichter and Mark Zikakis, who are employees of Seller’s investment manager,
and have the most current knowledge of the Property. The representations and
warranties of Seller shall survive the execution and delivery of this Agreement
and for the six (6) month period after the Close of Escrow (“Survival Period”);
provided, however, that Buyer must actually file a claim against Seller for the
breach of such representation and warranty within the Survival Period, and in
the event Buyer timely files any such claim, then the representation and/or
warranty which is the subject matter of such claim shall survive until such
claim is resolved.

4. Buyer’s Representations. Buyer hereby covenants, represents and warrants to
Seller the following, all of which shall be true and accurate as of the date of
Closing and the truth and accuracy which shall be a condition to Seller’s
obligations hereunder:

4.1 Buyer has the legal right, power and authority to enter into this Agreement
and to otherwise consummate the transaction contemplated hereby. The parties
executing this Agreement on behalf of Buyer have the power and authority to do
so.

4.2 This Agreement has been duly executed and delivered by Buyer and is the
legal, valid and binding obligation of Buyer and is enforceable against Buyer in
accordance with its terms, except as the enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and by general equitable principles
(whether or not such enforceability is considered in a proceeding at law or in
equity).

5. Condition Precedent to Seller’s Obligations. All of Seller’s obligations
hereunder are expressly conditioned upon Buyer having performed, observed and
complied with all material covenants, agreements, and conditions required of
this Agreement to be performed, observed and complied with on its part prior to
or as of the Closing hereunder. In the event any of the conditions to Seller’s
obligation to proceed with Closing is not satisfied, Seller may elect to
terminate this Agreement, at Seller’s option, in which event the Deposit shall
be paid over to Seller. In the event any of the conditions to Buyer’s obligation
to proceed with Closing is not satisfied, Buyer may elect to terminate this
Agreement, at Buyer’s option. The Deposit shall be belong to Seller, except in
the event of Seller’s default of its obligations hereunder, or in case of
certain events of casualty or condemnation, in which event the Deposit shall be
returned to Buyer.

6. Closing; Deliveries.

6.1 The closing under this Agreement (the “Closing”) shall take place on the
date that is forty (40) days after the end of the Inspection Period (“Closing
Date”). Buyer shall have the right to elect to extend the Closing Date to a date
not later than the date which is 15 days after the originally scheduled Closing
Date, but in no event later than December 29, 2005, as set forth in this
Section 6.1. If Buyer elects to extend the Closing Date, Buyer shall, prior to
the originally scheduled Closing Date, so notify Seller in writing, and shall
deliver to Escrow Agent an additional amount of Seven Hundred Fifty Thousand
Dollars U.S. (U.S. $750,000.00) (the “Third Deposit”). The Third Deposit shall
be part of the Deposit and shall be non-refundable to Buyer except in the event
of a default by Seller which results in the termination of this Agreement, or in
the event of certain casualty or condemnation events as set forth herein.

6.2 Prior to Closing Date, Seller shall deliver to Escrow Agent the following:

6.2.1 A special warranty deed to the Real Property duly executed by Seller and
notarized by a notary public, and in the form attached hereto as Exhibit “B”,
conveying title to the Real Property to Buyer (the “Deed”).

6.2.2 Two (2) counterparts of the Assignment and Assumption of Leases for the
Leases duly executed by Seller in the form attached hereto as Exhibit “C”.

6.2.3 A certification from the Seller as required by the Foreign Investors Real
Property Tax Act, as amended, in the form attached hereto as Exhibit “D”, that
Seller is not a “foreign person”.

6.2.4 Intentionally omitted.

6.2.5 Tenant Notification Letters in the form attached hereto as Exhibit “E”.

6.2.6 Two (2) counterparts of the General Assignment and Bill of Sale in the
form attached hereto as Exhibit “F”.

6.2.7 If the Property is subject to any covenants, conditions and restrictions
(“CC&R’s”), Seller shall provide Buyer with an estoppel certificate, reasonably
satisfactory to Buyer, confirming that there exist no defaults or unpaid
monetary obligations under the CC&R’s.

6.2.8 A settlement statement signed by Seller showing the Purchase Price, the
Deposit, and all prorations and allocations required under this Agreement, which
shall provide, inter alia, that Buyer shall be entitled to a credit against the
Purchase Price as set forth in Section 6.3 below.

6.2.9 Any additional information that Escrow Agent or the Title Company may
reasonably require from Seller for the Closing.

6.3 At Closing, Buyer shall deliver to Escrow Agent the following:

6.3.1 Cash funds for the remainder of the Purchase Price and Buyer’s other
obligations, provided however, that Buyer shall be entitled to a credit against
the Purchase Price in the amount (the “Credit”) shown on the “Rent Credit
Schedule” attached hereto as Exhibit “K”, which amount shall be reduced by the
amount, if any, by which any amount shown on the Rent Credit Schedule is reduced
between the date of this Agreement and the Closing Date.

6.3.2 Two (2) counterparts of the Assignment and Assumption of Leases duly
executed by Buyer.

6.3.3 Two (2) counterparts of the General Assignment and Bill of Sale in the
form attached hereto as Exhibit “F” duly executed by Buyer.

6.3.4 Intentionally Omitted.

6.3.5 A settlement statement signed by Seller showing the Purchase Price, the
Deposit, and all prorations and allocations required under this Agreement.

6.3.6 Any additional information that Escrow Agent or the Title Company may
reasonably require from Seller for the Closing.

6.4 At the Closing, Seller agrees to deliver to Buyer possession of the Property
subject to all other matters of record or apparent and subject to the rights of
the tenants to the Property and the originals, or if originals are not available
certified copies, of the Leases, New Leases, Lease Amendments and Approved
Service Contracts and any keys in Seller’s possession for the Property.



  7.   Apportionments, Taxes, Expenses.  

7.1 Apportionments.

7.1.1 Transfer Taxes. Any transfer tax imposed by the City of Dallas, County of
Dallas or the State of Texas shall be paid by Seller.

7.1.2 Taxes and Utilities. All (i) real estate taxes, charges and assessments
affecting the Real Property and (iii) all charges for water, electricity, sewer,
gas, and all other utilities (collectively, “CAM Charges”) shall be prorated on
a cash basis as of the date of Closing to the extent paid directly by Seller and
not paid directly to the taxing authorities by the tenants under the Leases for
the Real Property.

7.1.3 Rent/CAM Charges. Collected rent and monthly CAM Charges for the month of
the Closing shall be prorated on a cash basis as of the date of Closing.
Delinquent rent and CAM Charges for the month of the Closing shall be prorated
on a per diem basis as of the date of the Closing but only at such time that
such delinquent rent or CAM Charges are received by either Seller or Buyer.
Delinquent rent and CAM Charges for the months prior to the Closing shall remain
the property of Seller. Payments received by Buyer from tenants from and after
the date of the Closing shall be applied first to rents and CAM Charges then due
for the current period and then to delinquent rents and CAM Charges for the
month of the Closing and then to delinquent rents and CAM Charges for months
prior to the Closing Date. Buyer shall use reasonable efforts to collect
delinquent rents for the benefit of Seller, and shall cooperate with Seller in
collection of any delinquent amounts. Seller shall not be responsible for any
underpayment of CAM Charges. If CAM Charges are paid on an annual basis, then
upon Buyer’s receipt of such payment Buyer shall promptly deliver to Seller,
such Seller’s pro rata share of such annual payment based upon the number of
days which Seller owned the Property for such year. Promptly following the end
of the calendar year, but in no event later than March 15, 2006, Seller and
Buyer shall reprorate such CAM Charges based upon actual bills and invoices
received for such calendar year. Any reprorated items shall be promptly paid to
the party entitled thereto (provided, however, if such reprorations indicate
that CAM Charges were actually greater than charged to and/or reimbursed by the
tenants, Buyer shall collect such shortfall from the tenants before such
payments are made).

7.1.4 Tenant Security Deposits. Buyer shall receive a credit for tenant security
deposits. Seller shall notify Escrow Agent prior to the Closing Date of the
amount of the security deposits. Seller shall cause any tenant security deposit
in the form of a letter of credit to be delivered to Escrow Agent prior to the
Closing Date, along with such instruments as are necessary to cause letters of
credit to be transferred to the benefit of Buyer. If any letter of credit for a
security deposit is not transferred as of the Closing Date, Seller will deposit
with Escrow Agent an amount equal to the available credit under such letter of
credit, and Buyer shall be entitled to have such amount applied for the same
purposes as the letter of credit, if such had been timely assigned to Buyer.
Upon assignment of any such letter of credit, the remaining balance in the
custody of Escrow Agent shall be returned to Seller.

7.1.5 Contracts. All costs and expenses with respect to any Approved Service
Contracts, including any new contracts entered into by Seller pursuant to the
terms of Section 15.2.1, shall be prorated such that Seller shall be responsible
for all such costs and expenses to and including the day prior to the Closing,
and Buyer shall be responsible for all such costs and expenses for the day of
Closing and all periods thereafter.

7.1.6 New Lease Expenses. All New Lease Expenses shall be prorated between the
parties as set forth in Section 15.2.2 below.

7.2 Expenses. Each party will pay all its own expenses incurred in connection
with this Agreement and the transactions contemplated hereby, including, without
limitation, (1) all costs and expenses stated herein to be borne by a party, and
(2) all of their respective accounting, legal and appraisal fees. Buyer shall
pay at Closing (1) all recording charges incident to the recording of the Deed,
(2) all endorsements to the Title Policy except for endorsements for which
Seller is responsible hereunder, and (3) one-half of the fees, costs and
expenses of Escrow Agent. Seller shall pay at Closing one-half of the fees,
costs and expenses of Escrow Agent, and the cost of a standard Title Policy and
any endorsements for which Seller is responsible hereunder. Any other costs of
the Closing shall be split between the parties in accordance with the custom of
Dallas County, Texas, unless otherwise specifically provided in this Agreement.

8. Damage or Destruction, Condemnation Insurance.

8.1 Condemnation. If at any time prior to the date of Closing greater than 5% of
the area of the Property is condemned or taken by eminent domain proceeding by
any public authority, then at Buyer’s option, to be exercised within 5 days’
notice of such taking, this Agreement shall terminate, and the Deposit shall be
refunded to Buyer, and except as expressly set forth herein, neither party shall
have any further liability or obligation to the other hereunder. If (a) Buyer
elects not to terminate this Agreement, and the Property had a condemnation
action with respect to 5% or greater of its respective area, or (b) if less than
5% of the area of the Property is affected, the parties shall proceed to the
Closing without a reduction in the Purchase Price and all condemnation proceeds
paid or payable to Seller shall belong to Buyer and shall be paid over and
assigned to Buyer at Closing. Seller shall have no obligation to make any
repairs to the Property in the event of a condemnation.

8.2 Damage and Destruction. If, at any time prior to the date of Closing, a
material portion of the Property is destroyed or damaged as a result of fire or
any other casualty whatsoever, then at Buyer’s option, to be exercised within
5 days’ notice of such damage or destruction, this Agreement shall terminate,
the Deposit shall be returned to Buyer, and except as expressly set forth
herein, neither party shall have any further liability or obligation to the
other hereunder. For purposes hereof, the term “material” shall be deemed to be
either (i) a damage or destruction in excess of $1,000,000.00, (ii) any damage
or destruction which is not covered by Seller’s insurance, unless Seller agrees
to pay for such uninsured damage, or (iii) any damage or destruction which gives
any tenants in the Building the right to terminate leases for more than 5% of
the rentable area of the Building. If less than a material portion of the
Property is damaged or destroyed, or if a material portion of the Property is
damaged or destroyed and Buyer elects not to terminate this Agreement, the
parties shall proceed to the Closing without reduction in the Purchase Price
other than by the amount of the deductible under Seller’s insurance policy and
all insurance proceeds paid or payable to Seller shall belong to Buyer and shall
be paid over and assigned to Buyer at Closing; provided, however, any rental
abatement or business interruption proceeds shall be prorated in accordance with
Section 7.1.2 above when such proceeds are paid. Seller shall have no obligation
to make any repairs to the Property in the event of a damage or destruction.

9. Liquidated Damages. IN THE EVENT THE CLOSING AND THE CONSUMMATION OF THE
TRANSACTION HEREIN CONTEMPLATED DO NOT OCCUR AS HEREIN PROVIDED BY REASON OF ANY
BREACH OF BUYER, BUYER AND SELLER AGREE THAT IT WOULD BE IMPRACTICAL AND
EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY SUFFER. THEREFORE
BUYER AND SELLER DO HEREBY AGREE THAT A REASONABLE ESTIMATE OF THE TOTAL NET
DETRIMENT THAT SELLER WOULD SUFFER IN THE EVENT THAT BUYER BREACHES THIS
AGREEMENT AND FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY IS AND SHALL BE, AS
SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY), TO KEEP THE
DEPOSIT (WHICH INCLUDES ANY ACCRUED INTEREST THEREON). THE DEPOSIT SHALL BE THE
FULL, AGREED AND LIQUIDATED DAMAGES FOR THE BREACH OF THIS AGREEMENT BY BUYER,
ALL OTHER CLAIMS TO DAMAGES OR OTHER REMEDIES FOR BUYER’S BREACH OF ITS
OBLIGATION TO PROCEED WITH CLOSING ARE EXPRESSLY WAIVED BY SELLER. UPON A BREACH
BY BUYER, UNLESS OTHERWISE SPECIFIED, THIS AGREEMENT SHALL TERMINATE AND NEITHER
PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER, EACH TO THE OTHER,
EXCEPT FOR THE RIGHT OF SELLER TO THE DEPOSIT AS LIQUIDATED DAMAGES FROM BUYER.

     
[ILLEGIBLE]
  [ILLEGIBLE]
 
   
Buyer’s Initials
  Seller’s Initials

10. Buyer’s Remedies. IN THE EVENT THE CLOSING SHALL FAIL TO OCCUR BY REASON OF
A DEFAULT IN SELLER’S OBLIGATIONS HEREUNDER, BUYER SHALL BE ENTITLED, AS ITS
SOLE REMEDY FOR SUCH DEFAULT, (i) TO TERMINATE THIS AGREEMENT AND RECEIVE THE
RETURN OF THE DEPOSIT AND, IF SUCH DEFAULT WAS WITHIN THE CONTROL OF SELLER, TO
ITS ACTUAL OUT-OF-POCKET EXPENSES INCURRED IN CONNECTION WITH BUYER’S DUE
DILIGENCE ACTIVITIES DURING THE INSPECTION PERIOD TO A MAXIMUM OF $50,000, OR
(ii) TO SEEK SPECIFIC PERFORMANCE OF THIS AGREEMENT.

[ILLEGIBLE] [ILLEGIBLE]

Buyer’s Initials Seller’s Initials

11 Notices. All notices and other communications provided for herein shall be in
writing and shall be sent to the address set forth below (or such other address
as a party may hereafter designate for itself by notice to the other parties as
required hereby) of the party for whom such notice or communication is intended:

     
11.1
  If to Seller:
 
  SP Reverchon Properties, LP
c/o CB Richard Ellis Investors, L.L.C.
865 South Figueroa Street, Suite 3500
Los Angeles, CA 90017
Attention: Michael E. Burrichter
Fax No.: (213) 683-4336
Telephone No.: (213) 683-4200
with a copy to:
11.2
  Allen, Matkins, Leck, Gamble & Mallory LLP
515 South Figueroa Street, 7th floor
Los Angeles, CA 90071
Attention: Kevin A. Corbett
Fax No.: (213)620-8816
Telephone No.: (213) 622-5555
If to Buyer:

Triple Net Properties, LLC

1551 North Tustin Avenue

Suite 650
Santa Ana, CA 92705

Attention: Theresa Hutton
Fax No.: (714) 667-8252

Telephone No.: (714) 667-6860 ext. 234

with a copy to:

Hirschler Fleischer

701 East Byrd Street

Richmond, VA 23219

Attention: Joseph J. McQuade

Fax No.: (804) 644-0957

Telephone No.: (804) 771-9502

Any such notice or communication shall be sufficient if sent by hand delivery;
by overnight courier service; or by telecopy, with an original by regular mail.
Any such notice or communication shall be effective when received by the
addressee (or when the addressee refuses receipt).

12. Brokers. Buyer and Seller each represent to the other that it has not dealt
with any broker or agent in connection with this transaction other than CB
Richard Ellis, Inc. (“CB”) and Triple Net Properties Realty, Inc. (“NNN
Realty”). Seller shall pay CB a commission in connection with this transaction
in accordance with a separate agreement between Seller and CB only upon the
occurrence of the Closing. Upon the Closing, Seller shall pay NNN Realty a
commission of One Million Five Hundred Twenty Thousand Dollars U.S. (U.S.
$1,520,000.00) in connection with this transaction, which payment shall be
subject to the condition precedent that the sale of the Property to Buyer occurs
at the Closing as set forth in this Agreement. Each party hereby indemnifies and
holds harmless the other party from all loss, cost and expense (including
reasonable attorneys’ fees) arising out of a claim by any person other than CB
or NNN Realty through the indemnifying party in breach of such party’s
representation or undertaking set forth in this Section 12. The provisions of
this Section 12 shall survive Closing or the termination of this Agreement.

13. Escrow Agent. Escrow Agent shall hold the Second Deposit in accordance with
the terms and provisions of this Agreement, subject to the following:

13.1 Escrow Agent undertakes to perform only such duties as are expressly set
forth in this Agreement and no implied duties or obligations shall be read into
this Agreement against Escrow Agent.

13.2 Escrow Agent may act in reliance upon any writing or instrument or
signature which it, in good faith, believes to be true and authentic or upon any
statement or assertion contained in such writing or instrument, and may assume
that any person purporting to give any writing, notice, advice or instrument, in
connection with the provisions of this Agreement has been duly authorized to do
so. Escrow Agent shall not be liable in any manner for the sufficiency or
correctness as to form or validity of any instrument deposited in escrow, and
Escrow Agent’s duties under this Agreement shall be limited to those provided in
this Agreement.

13.3 Unless Escrow Agent discharges any of its duties under this Agreement in a
negligent manner or is guilty of willful misconduct with regard to its duties
under this Agreement, Seller and Buyer shall indemnify Escrow Agent and hold it
harmless from any and all claims, liabilities, losses, actions, suits or
proceedings at law or in equity, or other expenses, fees or charges of any
character or nature, which it may incur or with which it may be threatened by
reason of its acting as Escrow Agent under this Agreement; and in such
connection Seller and Buyer shall indemnify Escrow Agent against any and all
expenses including reasonable attorneys’ fees and the cost of defending any
action, suit or proceeding or resisting any claim in such capacity.

13.4 If the parties (including Escrow Agent) shall be in disagreement about the
interpretations of this Agreement, or about their respective rights and
obligations, or the propriety of any action contemplated by Escrow Agent, Escrow
Agent may, but shall not be required to, file an action in interpleader to
resolve the disagreement. Escrow Agent shall be indemnified for all costs and
reasonable attorneys’ fees in its capacity as Escrow Agent in connection with
any such interpleader action and shall be fully protected in suspending all or
part of its activities under this Agreement until a final judgment in the
interpleader action is received.

13.5 Escrow Agent may consult with counsel of its own choice and have full and
complete authorization and protection in accordance with the opinion of such
counsel. Escrow Agent shall otherwise not be liable for any mistakes of fact or
errors of judgment, or for any acts or omissions of any kind, unless caused by
its negligence or willful misconduct.

14. Escrow.

14.1 Opening. An escrow (the “Escrow”) shall be opened with Commonwealth Land
Title Insurance Company whose address is Attention: Michele Mesh, Escrow
Officer, 2301 Dupont Drive, Suite 450, Irvine, CA 92626 (“Escrow Agent”) by
delivering a fully executed copy of this Agreement to Escrow Agent. Buyer and
Seller hereby authorize their respective attorneys to execute and deliver to
Escrow Agent any additional or supplementary instructions as may be necessary or
convenient to close the transaction contemplated hereby; provided however, any
such additional instruction shall not supersede this Agreement.

14.2 Disbursements and Other Actions by Escrow Agent. On the Closing, Escrow
Agent shall promptly undertake all of the following in the manner hereinbelow
indicated:

14.2.1 Disburse all funds deposited with Escrow Agent by Buyer in payment of the
Purchase Price as follows:

14.2.1.1 Deduct all items chargeable to the account of Seller pursuant to
Paragraph 7.2 above.

14.2.1.2 If, as a result of the prorations pursuant to Paragraph 7.1 above,
amounts are to be charged to the account of Seller, deduct the total amount of
such charges.

14.2.1.3 Disburse the funds in payment of the balance of the of the Purchase
Price to each of the parties comprising Seller promptly upon the Closing in
accordance with separate wiring instructions to be delivered by Seller to Escrow
Agent.

14.2.2 Cause the Deed (with documentary transfer tax statements for each to be
affixed after recording) and any other documents which the parties hereto may
mutually direct to be recorded in the Official Records of the County wherein the
Property is located, and obtain conformed copies thereof for distribution to
Buyer and Seller.

14.2.3 Direct the Title Company to issue and deliver the Title Policy to Buyer.

14.2.4 Disburse to each of Buyer and Seller a fully executed original of the
General Assignment and the Assignment of Leases for the Property.

14.2.5 Mail the Tenant Notification Letters by certified mail to the addressed
referenced therein, unless Buyer has elected to do so.

15. Ongoing Operations. From and after the date of this Agreement through the
date of Closing or earlier termination of this Agreement, and provided that
Buyer is not in default under this Agreement, Seller agrees as follows:

15.1 Maintenance of Real Property. Seller shall cause the Property to be
operated in the ordinary and usual course of business and consistent with the
past practice, reasonable wear and tear excepted.

15.2 Contracts/Leases. From and after the expiration of the Inspection Period,
Seller will not amend, terminate, waive any default under, or grant concessions
regarding any Approved Service Contract or Leases or enter into any new service
contract or tenant lease, that will be an obligation affecting the Property or
binding on the Buyer after Closing, except as otherwise provided hereinbelow.

15.2.1 Contracts. Seller shall not, without Buyer’s prior consent in each
instance (which consent shall not be unreasonably withheld, conditioned or
delayed), enter into any new contracts affecting the Property, except for
(i) agreements which are terminable on or prior to Closing, which agreements
shall be terminated by Seller on or before Closing, and (ii) Lease Amendments
and New Leases as provided in Section 15.2.2. Buyer shall advise Seller in
writing whether Buyer approves or disapproves any such new agreements,
modifications or terminations requiring its approval within three (3) business
days after Buyer’s receipt of the proposed document. If Buyer fails to notify
Seller within such period, Buyer shall be deemed to have approved the proposed
document. All new agreements approved or deemed approved by Buyer under this
Section 15.2.1 (other than New Leases and Lease Amendments) and shall be
assigned to and assumed by Buyer upon Closing as an Approved Service Contract.

15.2.2 New Leases and Lease Amendments. If Seller desires to enter into any new
lease affecting the Property (each, a “New Lease”) or any termination,
amendment, modification, expansion or renewal of an existing Lease (each, a
“Lease Amendment”), after the date of this Agreement but prior to Closing,
Seller shall provide Buyer with a copy of the proposed New Lease or Lease
Amendment and a copy of Seller’s anticipated improvement costs, tenant
improvement allowances, brokerage commissions and out-of-pocket costs and
expenses in connection with the New Lease or Lease Amendment and all information
in Seller’s possession regarding the proposed new tenant for Buyer’s review and
approval, which approval may be withheld in Buyer’s reasonable discretion. Buyer
shall advise Seller, in writing, whether Buyer approves or disapproves such
proposed New Lease or Lease Amendment within three (3) business days after
Buyer’s receipt of the proposed New Lease or Lease Amendment; provided, however,
if Buyer fails to notify Seller within such three (3) business day period, Buyer
shall be deemed to have approved the proposed transaction. If Buyer reasonably
disapproves of the proposed New Lease or Lease Amendment, Seller shall not enter
into such New Lease or Lease Amendment. Upon the Closing, Buyer shall assume and
be responsible for (and to the extent previously paid by Seller, reimburse
Seller on the date of Closing for) a prorata portion of any and all improvement
costs, tenant improvement allowances, brokerage commissions and out-of-pocket
costs and expenses actually paid or incurred by Seller (collectively the “New
Lease Expenses”) arising out of or in connection with those New Leases and Lease
Amendments entered into by Seller pursuant to the foregoing provisions of this
Section 15.2.2; such pro-rata portion(s) for which Buyer shall be responsible
shall equal the product of (i) the New Lease Expenses multiplied by (ii) a
fraction, the numerator of which is the number of months of the lease term of
the New Lease (or the number of months of the term of any exercised extension
period provided by any Lease Amendment, as applicable) remaining as of the date
of Closing, and the denominator of which is the total number of months of such
lease term (or exercised extension period, as applicable). Seller shall be
responsible for the remaining pro-rata portion of the New Lease Expenses. Upon
Closing, Seller shall assign (and Buyer shall accept such assignment of) the New
Lease(s) and Lease Amendment(s) which shall be deemed to be part of the Leases
hereunder. Seller will provide Buyer with copies of any notice of default sent
to or received from tenants at the Property after the date hereof, copies of any
correspondence from any tenant in which such tenant indicates that it intends to
discontinue its operations at the Property or to re-negotiate the terms of its
lease at the Property, and any notices of the filing of any action in bankruptcy
or any assignment for the benefit of creditors with respect to any tenant at the
Property. The parties shall calculate and agree upon the amount of free rent
owed to any tenant identified on Exhibit “K” and Seller shall give Buyer a
credit at Closing for such free rent. Seller shall be solely responsible for
“Seller’s Lease Obligations” as set forth on Exhibit “L” attached hereto, and
shall either pay such obligations at or prior to Closing, or give Buyer a credit
for the same at Closing to the extent that Seller’s Lease Obligations remain
unpaid and outstanding as of the Closing Date, whereupon Buyer shall be
obligated to pay all Seller’s Lease Obligations after Closing for which Buyer
has received a credit. In the event that it is determined that there are
additional outstanding leasing commissions or unpaid tenant improvement costs
for Leases executed prior to the date hereof other than those shown on Exhibit
“L” or rent concessions owed to any tenant except as described on Exhibit “K”,
Buyer shall receive a credit for any such amounts at Closing.

15.2.3 Insurance. Seller shall, at its sole cost and expense, keep and maintain
in full force and effect through the Closing, Seller’s existing insurance
coverage with respect to the Property.

16. Property Conveyed “As-Is”.

16.1 Disclaimer of Representations and Warranties by Seller. Buyer acknowledges
and agrees that, except as expressly set forth herein, Buyer is acquiring the
Property in its “AS IS” conditions, WITH ALL FAULTS, IF ANY, AND, EXCEPT AS
EXPRESSLY SET FORTH HEREIN, WITHOUT ANY WARRANTY, EXPRESS OR IMPLIED.

16.2 Sale “As Is”. EXCEPT AS EXPRESSLY SET FORTH HEREIN, IT IS UNDERSTOOD AND
AGREED THAT NEITHER SELLER NOR ANY OF THEIR RESPECTIVE AFFILIATES, AGENTS,
SHAREHOLDERS, MEMBERS, PARTNERS, OFFICERS, PRINCIPALS, EMPLOYEES OR CONTRACTORS
HAS MADE AND IS NOT NOW MAKING, AND BUYER HAS NOT RELIED UPON AND WILL NOT RELY
UPON (DIRECTLY OR INDIRECTLY), ANY WARRANTIES, REPRESENTATIONS OR GUARANTIES OF
ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR
FUTURE, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES,
REPRESENTATIONS OR GUARANTIES AS TO (I) MATTERS OF TITLE, (II) ENVIRONMENTAL
MATTERS RELATING TO THE PROPERTY OR ANY PORTION THEREOF, (III) GEOLOGICAL
CONDITIONS, INCLUDING, WITHOUT LIMITATION, SUBSIDENCE, SUBSURFACE CONDITIONS,
WATER TABLE, UNDERGROUND WATER RESERVOIRS, LIMITATIONS REGARDING THE WITHDRAWAL
OF WATER AND EARTHQUAKE FAULTS AND THE RESULTING DAMAGE OF PAST AND/OR FUTURE
EARTHQUAKES, (IV) WHETHER, AND TO THE EXTENT TO WHICH, THE PROPERTY OR ANY
PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR UNDERGROUND), BODY OF
WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL FLOOD HAZARD,
(V) DRAINAGE, (VI) SOIL CONDITIONS, INCLUDING THE EXISTENCE OF INSTABILITY, PAST
SOIL REPAIRS, SOIL ADDITIONS OR CONDITIONS OF SOIL FILL, OR SUSCEPTIBILITY TO
LANDSLIDES, OR THE SUFFICIENCY OF ANY UNDERSHORING, (VII) ZONING OR OTHER
ENTITLEMENTS, OR ANY LAND USE REGULATIONS WHATSOEVER, TO WHICH THE PROPERTY OR
ANY PORTION THEREOF MAY BE SUBJECT, (VIII) THE AVAILABILITY OF ANY UTILITIES TO
THE PROPERTY OR ANY PORTION THEREOF INCLUDING, WITHOUT LIMITATION, WATER,
SEWAGE, GAS AND ELECTRIC, (IX) USAGES OF ADJOINING PROPERTY, (X) ACCESS TO THE
PROPERTY OR ANY PORTION THEREOF, (XI) THE VALUE, COMPLIANCE WITH THE PLANS AND
SPECIFICATIONS, SIZE, LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTIONS,
SUITABILITY, OPERATION, TITLE TO, OR PHYSICAL OR FINANCIAL CONDITION OF THE
PROPERTY OR ANY PORTION THEREOF, (XII) ANY INCOME, EXPENSES, CHARGES, LIENS,
ENCUMBRANCES, RIGHTS OR CLAIMS ON OR AFFECTING OR PERTAINING TO THE PROPERTY OR
ANY PART THEREOF, (XIII) THE PRESENCE OF HAZARDOUS SUBSTANCES (AS DEFINED BELOW)
IN OR ON, UNDER OR IN THE VICINITY OF THE PROPERTY, (XIV) THE CONDITION OR USE
OF THE PROPERTY OR COMPLIANCE OF THE PROPERTY WITH ANY OR ALL PAST, PRESENT OR
FUTURE FEDERAL, STATE OR LOCAL ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING,
FIRE OR ZONING ORDINANCES, CODES OR OTHER SIMILAR LAWS, (XV) THE EXISTENCE OR
NON-EXISTENCE OF UNDERGROUND STORAGE TANKS, (XVI) ANY OTHER MATTER AFFECTING THE
STABILITY OR INTEGRITY OF THE REAL PROPERTY, (XVII) THE POTENTIAL FOR FURTHER
DEVELOPMENT OF THE PROPERTY, (XVIII) THE MERCHANTABILITY OF THE PROPERTY OR
FITNESS OF THE PROPERTY FOR ANY PARTICULAR PURPOSE.

BUYER REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED BUYER
OF REAL ESTATE AND THAT BUYER HAS RELIED AND, EXCEPT FOR REPRESENTATIONS AND
WARRANTIES OF SELLER EXPRESSLY SET FORTH HEREIN, SHALL RELY SOLELY ON
(I) BUYER’S OWN EXPERTISE AND THAT OF BUYER’S CONSULTANTS IN PURCHASING THE
PROPERTY, AND (II) BUYER’S OWN KNOWLEDGE OF THE PROPERTY BASED SOLELY ON BUYER’S
INVESTIGATIONS AND INSPECTIONS OF THE PROPERTY. THE TERMS AND CONDITIONS OF THIS
SECTION SHALL EXPRESSLY SURVIVE THE CLOSING, NOT MERGE WITH THE PROVISIONS OF
ANY CLOSING DOCUMENTS AND SHALL BE INCORPORATED INTO THE DEED. SELLER IS NOT
LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS,
REPRESENTATIONS, OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY SELLER,
ANY REAL ESTATE BROKER, CONTRACTOR, AFFILIATE, AGENT, EMPLOYEE, SERVANT OR OTHER
PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH IN THIS AGREEMENT. BUYER
ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE “AS IS” NATURE OF THIS SALE
AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE
ASSOCIATED WITH THE PROPERTY. BUYER ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS
AND OTHER AGREEMENTS SET FORTH IN SECTION ARE AN INTEGRAL PART OF THIS AGREEMENT
AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO BUYER FOR THE
PURCHASE PRICE WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS
SECTION.

16.3 Parties Represented by Counsel. Buyer hereby represents and warrants to
Seller that: (a) Buyer is not in a significantly disparate bargaining position
in relation to Seller; (b) Buyer is represented by competent legal counsel in
connection with the transaction contemplated by this Agreement; and (c) Buyer is
purchasing the Property for business, commercial, investment or other similar
purpose and not for use as Buyer’s residence. Seller hereby represents and
warrants to Buyer that: (1) Seller is not in a significantly disparate
bargaining position in relation to Buyer; and (2) Seller is represented by
competent legal counsel in connection with the transaction contemplated by this
Agreement.

16.4 Buyer’s Release of Seller. Effective as of the Closing, Buyer and anyone
claiming by, through or under Buyer hereby waives its right to recover from and
fully and irrevocably releases Seller and its respective employees, officers,
directors, representatives, agents, servants, attorneys, affiliates, parent,
subsidiaries, successors and assigns, and all persons, firms, corporations and
organizations in Seller’s behalf (“Released Parties”) from any and all claims,
responsibility and/or liability that it may now have or hereafter acquire
against any of the Released Parties for any costs, loss, liability, damage,
expenses, demand, action or cause of action arising from or related to (a) the
condition (including any construction defects, errors, omissions or other
conditions, latent or otherwise, and the presence in the soil, air, structures
and surface and subsurface waters of materials or substances that have been or
may in the future be determined to be Hazardous Substances or otherwise toxic,
hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Property under current or
future federal, state and local laws regulations or guidelines), valuation,
salability or utility of the Property, or its suitability for any purpose
whatsoever as of the Closing Date, and (b) any information furnished by the
Released Parties under or in connection with this Agreement. This release
includes claims or which Buyer is presently unaware or which Buyer does not
presently suspect to exist which, if known by Buyer, would materially affect
Buyer’s release to Seller. In this connection and to the extent permitted by
law, Buyer hereby agrees, represents and warrants that Buyer realizes and
acknowledges that factual matters now unknown to Buyer may have given or may
hereafter give rise to causes of action, claims, demands, debts, controversies,
damages, costs, losses and expenses which are presently unknown, unanticipated
and unsuspected, and Buyer further agrees, represents and warrants that the
waivers and releases herein have been negotiated and agreed upon in light of
that realization and that Buyer nevertheless hereby intends to release,
discharge and acquit Seller from any such unknown causes of action, claims,
demands, debts, controversies, damages, costs, losses and expenses.

16.5 Buyer’s Waiver of Objections. Buyer acknowledges that, as of the date of
Closing, Buyer will have inspected the Property and observed its physical
characteristics and existing conditions and will have had the opportunity to
conduct such investigations and studies on and of said Property and adjacent
areas as Buyer deems necessary, and hereby waives any and all objections to or
complaints regarding the Property and its condition, including, but not limited
to, federal, state or common law based actions and any private right of action
under state and federal law to which the Property is or may be subject,
including, but not limited to, CERCLA, RCRA, physical characteristics and
existing conditions, including, without limitation, structural and geologic
conditions, subsurface soil and water conditions and solid and hazardous waste
and Hazardous Substances on, under, adjacent to or otherwise affecting the
Property, provided that such wavier shall not be effective with respect to any
representation or certification by Seller that is expressly contained in this
Agreement, any document delivered by Seller to Buyer prior to the Closing, or
any document Seller is required hereunder to deliver at Closing. Buyer further
hereby assumes the risk of changes in applicable laws and regulations relating
to past, present and future environmental conditions on the Property and the
risk that adverse physical characteristics and conditions, including, without
limitation, the presence of Hazardous Substances or other contaminants, may not
have been revealed by Buyer’s investigation.

Seller has given Buyer material concessions regarding this transaction in
exchange for Buyer agreeing to the provisions of this Section. Seller and Buyer
have each initialed this Section to further indicate their awareness and
acceptance of each and every provision hereof.

     
[ILLEGIBLE]
 

 
   
SELLER’S INITIALS
  BUYER’S INITIALS

16.6 Hazardous Substances Defined. For purposes of this Agreement, “Hazardous
Substances” means any hazardous, toxic or dangerous waste, substance or
material, pollutant or contaminant, as defined for purposes of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C.
Section 6901 et seq.), as amended (“CERCLA”), or the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.), as amended (“RCRA”), or any other
federal, state or local law, ordinance, rule or regulation applicable to the
Property, or any substance which is toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise hazardous, or any
substance which contains gasoline, diesel fuel or other petroleum hydrocarbons,
polychlorinated biphenyls (PCBs), radon gas, urea formaldehyde, asbestos, lead
or electromagnetic waves.

16.7 Non-Release. Notwithstanding anything to the contrary contained in
Section 16, the provisions of Section 16 shall not be applicable (and neither
Seller nor the other Released Parties shall be released) with respect to any
claims arising out of (a) fraud, (b) any breach by Seller of any obligation,
covenant, indemnity or liability of Seller set forth in this Agreement or any
documents required to be delivered by Seller at Closing, or (c) any claim by any
third party arising during Seller’s period of ownership of the Property.

17 Miscellaneous.

17.1 Assignabilitv. Buyer may not assign, transfer or convey its rights or
obligations under this Agreement without the prior written consent of Seller,
which Seller may withhold in its sole discretion, and if such written consent is
obtained, Buyer shall remain jointly and severally liable for the obligations of
Buyer under this Agreement; provided, however, Buyer may assign its interest
under the Agreement (i) to an entity owned, controlled or managed by Buyer or to
an entity with which Buyer has a written investment advisory agreement,
(ii) such assignee, in writing, assumes all of the obligations of Buyer and
acknowledges and consents to each provision of this Agreement (iii) Buyer shall
be released of all obligations hereunder only if, and at the time that, the
Closing occurs, and (iv) Buyer shall provide Seller with five (5) business days
prior written notice of such assignment.

17.2 ERISA Matters. Buyer is not: (i) a plan which is subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), as
defined in Section 3(3) of ERISA, nor a plan as defined in Section 4975(e)(l) of
the Internal Revenue Code of 1986, as amended (each of the foregoing hereinafter
referred to collectively as a “Plan”); (ii) a “party in interest,” as defined in
Section 3(14) of ERISA, to a Plan, except with respect to plans, if any,
maintained by Buyer, nor do the assets of Buyer constitute “plan assets” of one
or more of such Plans within the meaning of Department of Labor Regulations
Section 2510.3-101.

17.3 Governing Law; Parties in Interest. This Agreement shall be governed by the
laws of the State of Texas and shall bind and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators,
successors, assigns and personal representatives.

17.4 Limitation on Sellers’ Liability. Buyer acknowledges and agrees that its
recourse against Seller under this Agreement for a default by Seller hereunder
occurring prior to the Closing is limited to the remedies set forth in
Section 10 hereof and in connection with any post-closing remedy which Buyer may
have against Seller, such remedy shall be limited to actual damages incurred by
Buyer not to exceed One Million Dollars ($1,000,000.00) and in no event shall
Buyer seek or attempt to obtain any recovery or judgment against any of Seller’s
other assets (if any) or against any of Seller’s partners (or their constituent
partners) or any director, officer, employee or shareholder of any of the
foregoing. In no event shall Buyer be entitled to seek or obtain any other
damages of any kind, including, without limitation, consequential, speculative,
indirect or punitive damages.

17.5 Recording. This Agreement or any notice or memorandum hereof shall not be
recorded in any public record. A violation of this prohibition shall constitute
a material breach of this Agreement.

17.6 Time of the Essence. Time is of the essence of this Agreement.

17.7 Headings. The headings preceding the text of the paragraphs and
subparagraphs hereof are inserted solely for the convenience of reference and
shall not constitute a part of this Agreement, nor shall they affect its
meaning.

17.8 Counterparts. This Agreement may be executed simultaneously in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

17.9 Exhibits. All Exhibits which are referred to herein and which are attached
hereto or bound separately and initialed by the parties are expressly made and
constitute a part of this Agreement.

17.10 Entire Agreement; Amendments, This Agreement and the Exhibits hereto set
forth all of the promises, covenants, agreements, conditions, and undertakings
between the parties hereto with respect to the subject matter hereof, and
supersede all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written. This Agreement
may not be changed orally but only by an agreement in writing, duly executed by
or on behalf of the party or parties against whom enforcement or any waiver,
change, modification, consent or discharge is sought.

17.11 Professional Fees. In the event of the bringing of any action or suit by a
party hereto against another party hereunder by reason of any breach of any of
the covenants, agreements or provisions on the part of the other party arising
out of this Agreement, then in that event the prevailing party shall be entitled
to have and recover of and from the other party all costs and expenses of the
action or suit, including attorneys’ fees, accounting and engineering fees, and
any other professional fees resulting therefrom.

17.12 Confidentiality. Buyer agrees that any information concerning the Property
obtained either from Seller or through other third parties (the “Evaluation
Material”) will be used solely for the purpose of evaluating the Property.
Unless and until Buyer has completed the acquisition of the Property, such
information will be kept confidential by Buyer and its advisors. Seller
understands that Buyer may need to disclose the Evaluation Material or portions
thereof to those of Buyer’s officers, employees, representatives, consultants
and prospective investors and lenders (collectively referred to herein as
“Representatives”), or prospective investors in the Property who have a business
relationship with Buyer (“Prospective Investors”) who need to know such
information for the purpose of evaluating or financing its acquisition of the
Property, or for the purpose of evaluating an investment in the Property. Prior
to any disclosure to its Representatives, however, Buyer shall inform its
Representatives of the confidential nature of the evaluation material, and
Buyer’s Representatives shall agree to be bound by this statement of
confidentiality and not to disclose such information to any other person. Prior
to any disclosure to Prospective Investors, Buyer shall inform them of the
confidential nature of the evaluation material, shall not be obligated to cause
them to agree to be bound by this statement of confidentiality and not to
disclose such information to any other person. In the event that Buyer or any of
its Representatives become legally compelled to disclose any of the Evaluation
Material, Buyer and its Representatives shall provide Seller with prompt prior
written notice of such requirements so that Seller may seek a protective order
or other appropriate remedy and/or waive compliance with the terms of this
statement of confidentiality. In the event that Buyer fails to complete the
acquisition of the Property, Buyer will make a commercially reasonable effort to
assure that Buyer and its Representatives will promptly return to Seller copies
of all of the Evaluation Material which has been provided to Buyer by Seller and
Buyer will make a commercially reasonable effort to assure that Buyer and its
Representatives will destroy all copies of any analysis, compilations, studies
or other documents prepared by Buyer or for its use containing or reflecting any
Evaluation Material.

SIGNATURES APPEAR ON FOLLOWING PAGE(S)

4

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

         
Seller:SP REVERCHON PROPERTIES, LP
a Delaware limited partnership
 

 


 
        By:   SP REVERCHON OFFICE PROPERTIES

 
       
GP, LLC,
 
 

 
            a Delaware limited liability company

 
       
 
  its sole general partner  

 
       
 
  By: /s/ MICHAEL BURRICHTER  

 
             

 
       
 
  Name:   MICHAEL BURRICHTER
 
       
 
  Its:   VICE PRESIDENT
 
       
 
       
 
  By:/s/ PHILIP G. HENCH  

 
             

 
       
 
  Name:   PHILIP G. HENCH
 
       
 
  Its:   VICE PRESIDENT
 
       
SIGNATURES CONTINUE ON FOLLOWING PAGE
 
 

 
       

5

         
 
       
Buyer:
  TRIPLE NET PROPERTIES, LLC,  

 
            a Virginia limited liability company

 
       
 
  By: /s/ ANTHONY W. THOMPSON  

 
             

 
       
 
  Name: ANTHONY W. THOMPSON  

 
             

 
       
 
  Its:   CEO
 
       
 
       
 
  By:  

 
       
 
  Name:  

 
       
 
  Its:  

 
       
 
       

6

ACCEPTANCE BY ESCROW HOLDER:

Commonwealth Land Title Company hereby acknowledges that it has received
originally executed counterparts or a fully executed original of the foregoing
Purchase and Sale Agreement and Joint Escrow Instructions and agrees to act as
Escrow Agent thereunder and to be bound by and perform the terms thereof as such
terms apply to Escrow Agent.

     
DATED: October      , 2005
  COMMONWEALTH LAND TITLE COMPANY
By:
 
  Name:
 
   
 
  Its:
 
   
 
   

7